In an action brought under section 109 of the Insurance Law, order vacating the judgment obtained by plaintiffs by default and extending defendant’s time to answer reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice to a renewal by defendant of its motion to open its default and to extend its time to answer upon presenting a sufficient affidavit showing that it has a meritorious defense to this action. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.